Title: To George Washington from Major General Artemas Ward, 22 March 1776
From: Ward, Artemas
To: Washington, George

 

Sir
Cam[p] at Roxbury 22 March 1776

I am now to inform your Excellency that I am in such an ill State of Health that I do not think myself capable of doing the duty which to be done by me through the ensuing Campaign in the Station I am now in; and to eat the Continental Bread & not do the duty is what I am much averse to; therefore I must beg leave to resign my Command & to withdraw from the Army after the expiration of this month. I am Your Excellency’s most Obedient Humble Servant

Artemas Ward

